Pee Cukiam.
The defendant appeals from a judgment in favor of the plaintiff. The case was properly submitted to the jurjr, and the issues of negligence and contributory negligence were for them. McPherson v. Hudson and Manhattan Railroad Co., 100 N. J. L. 262; 127 Atl. Rep. 23; affirmed, 101 N. J. L. 410; 128 Atl. Rep. 231. Suffice it to say, that it clearly appears from the proofs that after the plaintiff had boarded the defendant’s train the door was suddenly closed before she could reach a place of safety. The door caught her left hand causing the injuries of which she complained. She was carrying a large bundle which made it necessary to enter sideways.
Judgment is affirmed, with costs.